Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of
October 17th, 2008 by and between Exponent Realty, LLC, a Delaware limited
liability company (“Landlord”), and Corcept Therapeutics Incorporated, a
Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated May 23, 2005 (the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant (i) space
currently containing approximately 7,702 rentable square feet (the “Premises”)
on the 1st floor of the building, suite 1170, located at 149 Commonwealth Dr.,
Menlo Park, CA 94025 (the “Building”).

 

B. The Lease by its terms was due to expire on December 31, 2007 (“Prior
Termination Date”), and was extended by the First Amendment.

 

C.

The First Amendment, dated July 12th, 2007, extended the term of the Lease with
an Extended Termination Date of December 31st, 2008, and the parties now desire
to extend the Term of the Lease, all on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Extension. The Term of the Lease is hereby extended for a two (2) year period
with an extended termination date “Second Extended Termination Date “ of
December 31, 2010, unless sooner terminated in accordance with the terms of the
Lease. That portion of the Term commencing the day immediately following the
Extended Termination Date (“Second Extension Date”) and ending on the Second
Extended Termination Date shall be referred to herein as the “Second Extended
Term”. The Second Extended Term shall mean January 1, 2009 to December 31, 2010.

 

2. Base Rent. As of the Second Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Second Extended Term is the following:

 

Period

   Monthly Rate Per
Square Foot    Monthly
Base Rent

January 1, 2009 – December 31, 2009

   $ 2.61    $ 20,102.22

January 1, 2010 – December 31, 2010

   $ 2.70    $ 20,795.40

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

1



--------------------------------------------------------------------------------

3. Base Year. During the Second Extended Term and the Third Extended Term (if
Tenant exercises such extension option), the Tenant shall have a new Base Year
of 2009 for the Operating Expenses and 2008-2009 for the Real Property Tax
reimbursements.

 

4. Additional Security Deposit. Landlord currently holds a security deposit from
the Tenant in the amount of $14,248.70. No additional security deposit shall be
required in connection with this Amendment.

 

5. Operating Expenses. Paragraph 15 of the Lease shall remain in full force with
this Second Amendment, with the exception of the following; Paragraph 15.B
(vii) of the Lease shall be stricken and replaced in it’s entirety with the
following: “A management fee of three percent (3%) of annual Actual Operating
Expenses.”

 

6. Option To Extend. Provided that Tenant is not in Default under this Lease at
the time of exercise of the option to extend, Tenant shall have the right to
extend the Term of this Lease for an additional period of one (1) year (“Third
Extended Term”) commencing on January 1st, 2011. Tenant may exercise its option
to extend by written notice to Landlord at least 180 days prior to the Second
Extended Termination Date. If the Option to Extend is exercised, the terms and
conditions of the Lease shall remain the same, except the Base Rent shall be
determined by the then Fair Market Rental Value as defined in the Lease.

 

7. Improvements to Premises.

 

  7.1. Condition of Premises. Tenant is in possession of the Premises and
accepts the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Second
Amendment.

 

  7.2. Responsibility for Improvements to Premises. Any construction,
alterations or improvements to the Premises shall be performed by Tenant at its
sole cost and expense using contractors selected by Tenant and approved by
Landlord and shall be governed in all respects by the provisions of Section 13
of the Lease.

 

8. Miscellaneous.

 

  8.1.

This Second Amendment, which is hereby incorporated into and made a part of the
Lease, sets forth the entire agreement between the parties with respect to the
matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Second Amendment. Tenant agrees that neither Tenant nor its
agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Second Amendment or disseminate

 

2



--------------------------------------------------------------------------------

 

or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord.

 

  8.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.3. In the case of any inconsistency between the provisions of the Lease, the
First Amendment, and this Second Amendment, the provisions of this Second
Amendment shall govern and control.

 

  8.4. Submission of this Second Amendment by Landlord is not an offer to enter
into this Second Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Second Amendment until Landlord has
executed and delivered the same to Tenant.

 

  8.5. Tenant hereby represents to Landlord that Tenant has dealt with no real
estate brokers or agents in connection with this Second Amendment. Tenant agrees
to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
real estate brokers or agents claiming to have represented Tenant in connection
with this Second Amendment. Landlord hereby represents to Tenant that Landlord
has dealt with no real estate brokers or agents in connection with this Second
Amendment. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such real estate brokers or
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any real estate brokers or agents claiming to have represented Landlord in
connection with this Second Amendment.

 

  8.6. Each signatory of this Second Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the day and year first above written.

 

   

LANDLORD:

 

EXPONENT REALTY, L.L.C.,

a Delaware limited liability company

Date:   October 20, 2008     By:   /s/ Richard L. Schlenker       Name:  
Richard L. Schlenker       Title:   Chief Financial Officer    

TENANT:

 

Corcept Therapeutics Incorporated,

A Delaware corporation

Date:   October 20, 2008     By:   /s/ Robert L. Roe       Name:   Robert L. Roe
      Title:   President

 

4